Name: Commission Implementing Decision (EU) 2019/55 of 10 January 2019 correcting the Bulgarian and French language versions of Decision 2004/558/EC implementing Council Directive 64/432/EEC as regards additional guarantees for intra-Community trade in bovine animals relating to infectious bovine rhinotracheitis and the approval of the eradication programmes presented by certain Member States (notified under document C(2019) 8) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  tariff policy;  means of agricultural production;  health;  trade policy
 Date Published: 2019-01-14

 14.1.2019 EN Official Journal of the European Union L 10/74 COMMISSION IMPLEMENTING DECISION (EU) 2019/55 of 10 January 2019 correcting the Bulgarian and French language versions of Decision 2004/558/EC implementing Council Directive 64/432/EEC as regards additional guarantees for intra-Community trade in bovine animals relating to infectious bovine rhinotracheitis and the approval of the eradication programmes presented by certain Member States (notified under document C(2019) 8) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Articles 9(2) and 10(2) thereof, Whereas: (1) The Bulgarian and French language versions of Commission Decision 2004/558/EC (2) contain an error in Article 3(1)(b). The Bulgarian and French versions refer to blood samples from bovine animals for breeding and production to be taken less than 21 days after their arrival at the isolation facility, whereas the correct guarantee for blood samples to be taken is not earlier than 21 days after their arrival at the isolation facility. (2) The Bulgarian and French language versions of Decision 2004/558/EC should therefore be corrected accordingly. The other language versions are not affected. (3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 (does not concern the English language) Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 January 2019. For the Commission GÃ ¼nther OETTINGER Member of the Commission (1) OJ 121, 29.7.1964, p. 1977. (2) Commission Decision 2004/558/EC of 15 July 2004 implementing Council Directive 64/432/EEC as regards additional guarantees for intra-Community trade in bovine animals relating to infectious bovine rhinotracheitis and the approval of the eradication programmes presented by certain Member States (OJ L 249, 23.7.2004, p. 20).